DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2022 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 11/23/2022 are acknowledged and have been fully considered. Claims 1, 2 and 18-20 have been amended; no claims have been added, canceled or withdrawn. Claims 1-20 are pending and under consideration.

The previous objections to claims 1 and 18-20 have been maintained. Applicant asserts on page 18 of the remarks that:

    PNG
    media_image1.png
    175
    645
    media_image1.png
    Greyscale

Applicant has not amended any of claims 1 and 18-20 in accordance with the Examiner’s suggestions in the Claim Objections section on pages 12-13 of the final Office Action mailed 05/24/2022.

The previous rejections of claims 1-20 under 35 U.S.C. 112(b) have been partially withdrawn, in light of the amendments to claims 1, 2 and 18-20. Remaining ones of the previous rejections of claims 1-20 under 35 U.S.C. 112(b), neither addressed by amendment nor argument, have been maintained.

Applicant's arguments on page 19 of the remarks with regard to the rejections of claims 1-12 and 14-20 under 35 U.S.C. 101 have been fully considered, but they are not persuasive. Applicant asserts that the rejections under 35 U.S.C. 101 should be withdrawn because:

    PNG
    media_image2.png
    576
    643
    media_image2.png
    Greyscale

The examiner respectfully disagrees. Applicant’s amendments appear to further define the preamble of claims 1 and 18-20 via inclusion of a new claim phrase “wherein the electronic control unit is configured to determine the quantity of fuel to be injected into said cylinder” in the last two lines of the claims, such that the preamble recitation “to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that each piston and associated cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives a fresh air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which measure the temperature of the fresh air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses the pressure of the fresh air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine” is further defined by the new claim phrase “wherein the electronic control unit is configured to determine the quantity of fuel to be injected into said cylinder.” However, the aforementioned preamble recitation merely defines intended use or purpose of the method, and recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02). Therefore, the amendments to the last two lines of each of the independent claims 1 and 18-20 are insufficient to further define the respective method claims past the rejections under 35 U.S.C. 101. 
The examiner further notes that such amendments to the last two lines of claims 1 and 18-20 were not suggested by the examiner during an interview on 08/23/2022, as implied by Applicant’s comments on page 19 of the remarks, and, instead, the following was discussed during the interview:

    PNG
    media_image3.png
    317
    656
    media_image3.png
    Greyscale
 

Claim Objections
Claims 1, 2 and 18-20 are objected to because of the following informalities:  
Claim 1 recites “exhaust gases” in line 12, which should be amended to instead recite --the exhaust gases-- for consistency and proper antecedent basis with “exhaust gases” in line 9 of the claim.
Claim 1 recites “the pressure sensor” in lines 21-22, which should be amended to instead recite --the intake manifold pressure sensor-- for consistency and proper antecedent basis with “an intake manifold pressure sensor” in line 17 of the claim.
Claim 2 recites “the gas flow in the exhaust manifold” in line 7, which should be amended to instead recite --the gas flowing through the exhaust manifold-- for consistency and proper antecedent basis with “the gas flowing through the exhaust manifold” in lines 4-5 of the claim.
Claim 18 recites “the pressure sensor” in lines 21-22, which should be amended to instead recite --the intake manifold pressure sensor-- for consistency and proper antecedent basis with “an intake manifold pressure sensor” in lines 16-17 of the claim.
Claim 19 recites “the pressure sensor” in lines 21-22, which should be amended to instead recite --the intake manifold pressure sensor-- for consistency and proper antecedent basis with “an intake manifold pressure sensor” in line 17 of the claim.
Claim 20 recites “the pressure sensor” in lines 21-22, which should be amended to instead recite --the intake manifold pressure sensor-- for consistency and proper antecedent basis with “an intake manifold pressure sensor” in line 17 of the claim.
Claim 20 recites “a gas flow in the exhaust manifold” in line 48, which should be amended to instead recite --[[a]] the gas flow in the exhaust manifold -- for consistency and proper antecedent basis with “a gas flow in the exhaust manifold” in line 47 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended as follows:

    PNG
    media_image4.png
    459
    641
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    355
    636
    media_image5.png
    Greyscale


Specifically, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure sufficiently describes in the specification such a formula of the amended claim. For example, pages 18-19 of Applicant’s originally-filed specification differently defines the formula using the following terms:

    PNG
    media_image6.png
    221
    550
    media_image6.png
    Greyscale

Thus, it appears that Applicant has improperly introduced “new matter” to claim 1 via the amendments, such that the claim now fails to comply with the written description requirement.
Claims 2-17 are dependent from claim 1, such that claims 2-17 also include the indefinite subject matter recited by claim 1, such that claims 2-17 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.
Claims 18 and 19 are each phrased similarly to claim 1, such that each of claims 18 and 19 also includes indefinite subject matter that is at least substantially identical to the indefinite subject matter recited by claim 1, such that claims 18 and 19 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 20 has been amended as follows:

    PNG
    media_image7.png
    647
    638
    media_image7.png
    Greyscale

Specifically, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure sufficiently describes in the specification such a formula of the amended claim. For example, pages 19 and 21 of Applicant’s originally-filed specification differently defines the formula using the following terms:

    PNG
    media_image6.png
    221
    550
    media_image6.png
    Greyscale

Thus, it appears that Applicant has improperly introduced “new matter” to claim 20 via the amendments, such that the claim now fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “at least one cylinder” a first time in lines 1-2 and a second time in line 3. Claim 1 also recites: “the cylinder” in each of line 4 (twice), line 5, line 6, line 7, line 9, line 10, line 11, line 12, lines 23-24, line 26, line 28, line 29, line 31, line 32, line 33, line 38, line 39, lines 39-40, and the last two lines of the claim. Firstly, it is unclear whether the “at least one cylinder” introduced in line 3 of claim 1 is intended to be the same as or different from the “at least one cylinder” introduced in lines 1-2 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim. Next, in the case where “at least one cylinder” corresponds to more than one cylinder, it is unclear which one of the more than one cylinder would be “the cylinder” in each of line 4 (twice), line 5, line 6, line 7, line 9, line 10, line 11, line 12, lines 23-24, line 26, line 28, line 29, line 31, line 32, line 33, line 38, line 39, lines 39-40. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 1, as amended, recites “a pressure (P) inside the intake manifold” in lines 30-31. Claim 1 also previously introduces “a pressure of the air/fuel mixture present in the intake manifold” in lines 17-18. Specifically, it is unclear whether the “pressure (P) in the intake manifold” introduced in lines 30-31 is intended to be the same as or different from the “pressure of the air/fuel mixture present in the intake manifold” introduced in lines 17-18. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1, as amended, now recites “the quantity of fuel to be injected into said cylinder” in the last two lines of the claim; however, the claim does not previously introduce “a quantity of fuel to be injected into said cylinder,” such that it is unclear what exactly is meant by “the quantity of fuel to be injected into said cylinder.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 2-17 are dependent from claim 1, such that claims 2-17 also include the indefinite subject matter recited by claim 1, such that claims 2-17 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.
Claims 18-20 are each phrased similarly to claim 1, such that each of claims 18-20 also includes indefinite subject matter that is at least substantially identical to the indefinite subject matter recited by claim 1, such that claims 18-20 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1. Also, claim 20, as amended, now includes an additional instance of improper antecedent basis via introduction of “a pressure of the air/fuel mixture inside the intake manifold” in line 21, in addition to “a pressure of the air/fuel mixture present in the intake manifold” in line 18 AND “a pressure (P) of the air/fuel mixture inside the intake manifold” in lines 30-31.

Claim 2 has been amended to recite “the pressure (PEXH) of the gas flowing through the exhaust manifold” in lines 2-3. Claim 2 is dependent from claim 1, and claim 1, as amended, now recites “P0	a pressure in the exhaust manifold” in line 46. Firstly, it is unclear what exactly is meant by “the gas flowing through the exhaust manifold” in line 3 of claim 2, as neither claim appears to previously introduce “a gas flowing through the exhaust manifold.” Claim 1 does previously introduce “exhaust gases” in line 9, and claim 2 does subsequently introduce “a gas flowing through the exhaust manifold” in line 6; however, it is unclear whether one or more of these claim terms is intended to be the same as “the gas flowing through the exhaust manifold” in line 3 of claim 2 due to differing phrasing in each instance. Next, it is unclear whether “the pressure (PEXH) of the gas flowing through the exhaust manifold” in lines 2-3 of claim 2 is intended to be the same as or different from “P0	a pressure in the exhaust manifold” in line 46 of claim 1. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 17 recites “a pressure (PEXH) of a gas flow in the exhaust manifold” in line 3. Claim 17 is dependent from claim 1, and claim 1, as amended, now recites “P0	    a pressure in the exhaust manifold” in line 46. Specifically, it is unclear whether the “pressure” in line 3 of claim 17 is intended to be the same as or different from the “pressure” in line 46 of claim 1. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 has been amended to recite: “A method to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that the piston and the cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives an air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of the air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of the intake valve and the exhaust valve are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which senses a temperature of the air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses a pressure of the air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine; the method comprising the steps of: detecting the pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder; determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder; determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder; and determining the mass of air (m) trapped in the cylinder through a product of the pressure (P) inside the intake manifold by the inner volume (V) of the cylinder, from which the mass of gases is subtracted using a calculation model stored in the electronic control unit; wherein the step of determining the mass of gases comprises the sub-steps of: calculating a mass (MOVL) of gases which flows, during an overlap phase in which the intake valve and the exhaust valve are simultaneously open, from an exhaust to an intake and which is re-sucked into the cylinder, during the following intake phase, through the intake valve associated with the cylinder by means of the following formula, in which the combustion chamber of the cylinder represents a passage section: 

    PNG
    media_image8.png
    63
    315
    media_image8.png
    Greyscale

Sid area represents an area of the passage section; n represents the speed of rotation (n) of the internal combustion engine; P0_REF represents a reference pressure in the exhaust manifold; T0_REF represents a reference temperature in the exhaust manifold; T0 represents a temperature in the exhaust manifold; P0 represents a pressure in the exhaust manifold; P represents the pressure in the intake manifold; wherein the area (Sid) of the passage section is calculated as a product between a first function (A) of the speed (n) of rotation of the internal combustion engine and of the duration (OVL) of the overlap phase and a second function of the speed (n) of rotation of the internal combustion engine and of an angular difference between a top dead center (PMS) and a center of gravity of the overlap phase; and calculating the mass of gases as a function of the mass (MOVL) of gases and wherein the electronic control unit is configured to determine the quantity of fuel to be injected into said cylinder.”
In claim 1, each of the process steps “determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder; determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder; and determining the mass of air (m) trapped in the cylinder through a product of the pressure (P) inside the intake manifold by the inner volume (V) of the cylinder, from which the mass of gases is subtracted using a calculation model stored in the electronic control unit; wherein the step of determining the mass of gases comprises the sub-steps of: calculating a mass (MOVL) of gases which flows, during an overlap phase in which the intake valve and the exhaust valve are simultaneously open, from an exhaust to an intake and which is re-sucked into the cylinder, during the following intake phase, through the intake valve associated with the cylinder by means of the following formula, in which the combustion chamber of the cylinder represents a passage section: 

    PNG
    media_image8.png
    63
    315
    media_image8.png
    Greyscale

Sid area represents an area of the passage section; n represents the speed of rotation (n) of the internal combustion engine; P0_REF represents a reference pressure in the exhaust manifold; T0_REF represents a reference temperature in the exhaust manifold; T0 represents a temperature in the exhaust manifold; P0 represents a pressure in the exhaust manifold; P represents the pressure in the intake manifold; wherein the area (Sid) of the passage section is calculated as a product between a first function (A) of the speed (n) of rotation of the internal combustion engine and of the duration (OVL) of the overlap phase and a second function of the speed (n) of rotation of the internal combustion engine and of an angular difference between a top dead center (PMS) and a center of gravity of the overlap phase; and calculating the mass of gases as a function of the mass (MOVL) of gases” merely amount to mathematical calculations that each fall into the “mathematical concept” group of abstract ideas (e.g., see: 2019 PEG Section I, 84 Fed. Reg. at 52). Additionally, each of the aforementioned process steps, as well as the process step of “determining a mass of gases produced by the combustion in a previous work cycle and present inside each of the cylinders,” falls within the “mental process” group of abstract ideas, because each of the recited determinations and calculations is performable by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited determinations and calculations, and the use of such physical aid does not negate the mental nature of the limitations.
The judicial exception is not integrated into a practical application. Besides the aforementioned abstract ideas of the method of claim 1, the preamble of the method of claim 1 recites “to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that each piston and associated cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives a fresh air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which measure the temperature of the fresh air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses the pressure of the fresh air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine […] wherein the electronic control unit is configured to determine the quantity of fuel to be injected into said cylinder,” and the body of the method of claim 1 recites one additional set of process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder.” The preamble recitation “to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that each piston and associated cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives a fresh air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which measure the temperature of the fresh air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses the pressure of the fresh air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine […] wherein the electronic control unit is configured to determine the quantity of fuel to be injected into said cylinder” merely defines intended use or purpose of the method, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02), and the additional set of process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder” merely define insignificant extra-solution activity recited at a high level of generality as mere data gathering that is necessary for use of the recited judicial exception (as the values of the “detecting…” steps are each used in at least one the mathematical concepts of the determining and calculating process steps). Simply implementing abstract idea(s) [e.g., mathematical concept(s) and/or mental process(es)] on a physical machine (e.g., a computer or controller, such as an electronic control unit) is not a patentable application of that/those abstract idea(s) (e.g., see: MPEP 2106.04(a)(2)_III & 2106.04(d)), and the method of claim 1 does not improve the function of a computer or an improvement to other technology or technological field. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned preamble recitation merely recites intended use or purpose of the method that are not germane to patentability of the claim, and each of the additional process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder” that merely defines insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the PTO-892 Notice of References Cited form mailed 11/25/2020, as well as U.S. Patent No. 6,920,863 to Aono et al. as cited on the PTO-892 Notice of References Cited form, which indicates in at least Col. 1 that use of a rotational speed sensor and an intake manifold pressure sensor to detect a speed of rotation of an internal combustion engine and a pressure inside an intake manifold, respectively, was conventionally known at the time the invention was made, and which indicates that an engine controller (ECU) was conventionally known at the time the invention was made. While the structural elements recited by claim 1 provide some limitation to use of the claimed abstract ideas, the structural elements recited by claim 1 merely confine the judicial exception to a particular technological environment and thus fail to add an inventive concept to the claims (e.g., see: MPEP 2106.06(h)). Also, no particular transformation of an article via the abstract idea(s) is present in claim 1 (e.g., see: MPEP 2106.05(c)). Additionally, it is noted that no sensor is used by Applicant’s disclosure to carry out the process step of “detecting a closing delay angle (IVC) of the intake valve associated with the cylinder,” as Applicant’s specification differently indicates that the closing delay angle (IVC) is determined by means of a set of values.
Claim 2 is dependent from claim 1 and merely further introduces “detecting…” and “calculating…” process steps, the “calculating…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas, and the “detecting…” process steps merely defining insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the PTO-892 Notice of References Cited forms. 
Claim 3 is dependent from claim 1 and merely further introduces a “calculating…” process step, the “calculating…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claim 4 is dependent from claim 1 via claim 3, and merely further defining the recitation of intended use or purpose of the preamble of claim 1 and introducing “calculating…” process steps, the “calculating…” process steps merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claims 5-8 are dependent from claim 1 and merely further define a respective “calculating…” or “determining…” process steps of claim 1.
Claim 9 is dependent from claim 1, and merely further defining the recitation of intended use or purpose of the preamble of claim 1 and introducing a “determining…” process step, the “determining…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claims 10 and 11 are dependent from claim 1 and merely further define a respective “calculating…” or “determining…” process steps of claim 1.
Claim 12 is dependent from claim 1, and merely further introduces “determining…” process steps, the “determining…” process steps merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claim 14 is dependent from claim 1 and merely further introduces a “calculating…” process step, the “calculating…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claims 15 and 16 are dependent from claim 1 and do not appear to necessarily introduce any process step(s) or further modify any previously introduced process step(s) (e.g., see: MPEP 2111.04_I).
As noted on pages 23-24 of Applicant’s remarks filed 12/09/2021, “[New] claim 17 corresponds to claim 2, wherein Texn and Pexn are determined using a model and not detected by sensors. New claim 18 corresponds to claim 1, wherein exclusively the intake valves are controlled to change the timing. New claim 19 corresponds to claim 1, wherein exclusively the exhaust valves are controlled to change the timing. New claim 20 corresponds to claim 1, with a different formula to determine Mov.” Therefore, claims 17-20 are also rejected under 35 U.S.C. 101 for at least substantially the same reasons that at least claims 1 and 2 are rejected.

Subject Matter Not Rejected Over the Prior Art
Independent claims 1 and 18-20 may allowable if rewritten or amended to overcome all of the rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101, and all of the claim objections, set forth in this Office action, because the prior art of record neither teaches nor suggests use of the respective equation of the “calculating a mass of gases…” step of each of claims 1 and 18-20. Claims 2-17 are dependent from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747